J-S41016-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF G.E., A MINOR             IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA


APPEAL OF: S.E., FATHER
                                                  No. 375 MDA 2015


              Appeal from the Order Entered January 27, 2015
              In the Court of Common Pleas of Dauphin County
                    Orphans' Court at No(s): 114 AD 2014
                          CP-22-DP-0000009-2013


                                  *****

IN THE INTEREST OF J.E., A MINOR             IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA


APPEAL OF: S.E., FATHER
                                                  No. 376 MDA 2015


              Appeal from the Order Entered January 27, 2015
              In the Court of Common Pleas of Dauphin County
                    Orphans' Court at No(s): 115 AD 2014
                          CP-22-DP-0000004-2013


                                  *****

IN THE INTEREST OF S.E., A MINOR             IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA


APPEAL OF: S.E., FATHER
                                                  No. 377 MDA 2015


              Appeal from the Order Entered January 27, 2015
              In the Court of Common Pleas of Dauphin County
                    Orphans' Court at No(s): 113 AD 2014
J-S41016-15


IN THE INTEREST OF P.E., A MINOR             IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA


APPEAL OF: S.E., FATHER
                                                  No. 378 MDA 2015


              Appeal from the Order Entered January 27, 2015
              In the Court of Common Pleas of Dauphin County
                    Orphans' Court at No(s): 112 AD 2014


                                  *****

IN THE INTEREST OF D.E., A MINOR             IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA


APPEAL OF: S.E., FATHER
                                                  No. 379 MDA 2015


              Appeal from the Order Entered January 27, 2015
              In the Court of Common Pleas of Dauphin County
                    Orphans' Court at No(s): 111 AD 2014
                          CP-22-DP-0000010-2013


                                  *****

IN THE INTEREST OF H.E., A MINOR             IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA


APPEAL OF: S.E., FATHER
                                                  No. 380 MDA 2015


              Appeal from the Order Entered January 27, 2015
              In the Court of Common Pleas of Dauphin County
                    Orphans' Court at No(s): 110 AD 2014
                          CP-22-DP-0000012-2013




                                   -2-
J-S41016-15


IN THE INTEREST OF F.E., A MINOR             IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA


APPEAL OF: S.E., FATHER
                                                  No. 381 MDA 2015


              Appeal from the Order Entered January 27, 2015
              In the Court of Common Pleas of Dauphin County
                    Orphans' Court at No(s): 107 AD 2014
                          CP-22-DP-0000008-2013


                                  *****

IN THE INTEREST OF N.E., A MINOR             IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA


APPEAL OF: S.E., FATHER
                                                  No. 382 MDA 2015


              Appeal from the Order Entered January 27, 2015
              In the Court of Common Pleas of Dauphin County
                    Orphans' Court at No(s): 108 AD 2014
                          CP-22-DP-0000006-2013


                                  *****

IN THE INTEREST OF J.E., A MINOR             IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA


APPEAL OF: S.E., FATHER
                                                  No. 383 MDA 2015


              Appeal from the Order Entered January 27, 2015
              In the Court of Common Pleas of Dauphin County
                    Orphans' Court at No(s): 109 AD 2014




                                   -3-
J-S41016-15


BEFORE: ALLEN, J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY LAZARUS, J.:                             FILED JULY 08, 2015

        S.E. (Father) appeals from the trial court’s order granting a goal

change to adoption and involuntarily terminating his parental rights 1 to his

nine minor children, J.S.E., G.E, S.E., P.E, D.E., H.E., J.J.E., N.E., F.E. 2

(collectively, Children), ages 4, 6, 7, 9, 11, 12, 14, 15 and 17, respectively.

After careful review, we affirm.

        Father and Mother are the parents of 16 children; nine of the sixteen

are the subject of this termination appeal.       Father is a Fundamentalist

Christian whose beliefs center around his supreme authority and the

absolute requirement that his family submit to his strict interpretation of the

Bible. From 2007 to 2011, Dauphin County Social Services for Children and

Youth (CYS) received referrals that Children’s needs were not being met at

home; those deficiencies included lack of food, heat and running water. In

August 2012, CYS received a referral that some of the Children were having

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  We review a trial court’s decision to involuntarily terminate parental rights
for an abuse of discretion or error of law. In re A.R., 837 A.2d 560, 563
(Pa. Super. 2003). Our scope of review is limited to determining whether
the trial court’s order is supported by competent evidence. Id.
2
   Another of Father’s children, B.E., was born in September 2011 with
minimal brain activity following a home birth. Father and Mother voluntarily
terminated their parental rights to B.E. on June 29, 2012, based upon their
inability to parent a child with special needs and the fact that Mother also
had 15 other children at home.



                                           -4-
J-S41016-15



suicidal thoughts as a result of Father’s behavior, that Father had been

physically aggressive toward one of his adult sons, and that Mother fled to a

motel with 10 of the Children due to the disturbing domestic situation at

home. In November 2012, CYS received another referral regarding Children

and their relationship with Father.            Days later, Mother asked CYS to take

custody of Children after she was diagnosed with terminal breast cancer. On

December 7, 2012, Mother and Father met with CYS and agreed to have

Children temporarily reside with Charles B. and Elizabeth B. (the B’s).

       On December 10, 2012, Mother moved in with maternal grandmother

where she received hospice care, due to a decline in her health. On January

29, 2013, Children were adjudicated dependent and placed under court-

ordered third-party protective supervision with the B’s. Mother passed away

on February 28, 2013. In March 2013, CYS received another referral that

F.E. was the victim of emotional abuse at the hands of Father; Father was

indicated for emotional abuse of F.E. On June 13, 2013, CYS took custody of

Children. Children were divided among three kinship homes, one of those

being the B’s.3 While Children were in the kinship homes, the court ordered

weekly supervised visitation between Father and CYS facilitated family group

conferences.


____________________________________________


3
  Specifically, J.J.E., N.E. and J.S.E. remained with the B’s, F.E. and H.E.
moved into the G’s home and P.E., G.E., D.E., and S.E. moved in to the U’s
home.



                                           -5-
J-S41016-15



       CYS listed the following service objectives for Father with regard to

reunification:    (1) cooperate and comply with Agency; (2) attend all court

hearings, Agency meetings, and treatment plan meetings; (3) sign all

release information forms requested by Agency to ensure compliance in

meeting identified service objectives; (4) notify Agency within 24 hours of

any new residence or contact information; (5) obtain a psychological

evaluation and follow through with any recommendations; (6) provide

Agency with medical documentation regarding his physical condition to

determine his capability of meeting Children’s needs; (7) participate in and

comply    with    reunification    services     provided   by    Agency;   (8)    display

knowledge and understanding of each child’s educational needs and

requirements and establish a plan to fulfill those needs; (9) demonstrate

ability to feed Children appropriately; (10) demonstrate knowledge of

appropriate medical care for Children;4 (11) demonstrate ability to read and

respond    to    Children’s   physical    and    emotional      needs;   (12)    establish

reasonable rules and expectations for each child; (13) provide nurturing,

loving environment in which Children feel welcomed and valued; (14)

demonstrate above skills during visitation with Children; (15) participate in

bonding assessment; and (16) complete parenting class.


____________________________________________


4
 Father testified that he “was kind of the doctor of the house. So whatever
happened, I always felt and told the children the Lord gives us what we
need.” N.T. Termination Hearing, 1/27/2015, at 128.



                                           -6-
J-S41016-15



        Six permanency review hearings were held over the course of twelve

months, from June 2013 through June 2014. When Father was unsuccessful

in fulfilling the goals of the Agency’s service plan, CYS filed nine separate

petitions, in November 2014, to involuntarily terminate Father’s parental

rights to Children, pursuant to 23 Pa.C.S. §§ 2511(a)(1), (a)(2), (a)(5),

(a)(8), and (b) of the Adoption Act.5 On January 27, 2015, the court held a

termination hearing, after which it granted the petitions.         This appeal

follows.

        On appeal, Father presents the following issues for our review:

        (1)   Whether the trial court abused its discretion               by
              determining that Father’s parental rights should            be
              involuntarily terminated to the minor children.

        (2)   Whether the trial court erred by determining that the best
              interest[s] of the Child[ren] would be served by
              involuntarily terminating Father’s parental rights.

        In his first issue on appeal, Father contends that the trial court

erroneously concluded that he “showed a settled purpose to relinquish his

parental claim.” Appellant’s Brief, at 38. Father supports this contention by

claiming that he has attended every visit with Children since they have been

removed from his care, has made every effort to see his children and have

them returned to the family residence, and that CYS “tricked him into

voluntarily removing the [C]hildren from the household.” Id. at 39.


____________________________________________


5
    23 Pa.C.S. §§ 2101-2938.



                                           -7-
J-S41016-15



       CYS caseworker Morgan Goodling testified that three or four of the

nine children regularly attended weekly visits with Father. N.T. Termination

Hearing, 1/27/2015, at 20. The remaining children did not wish to visit with

Father because they were afraid of him due to his aggressive and abusive

behaviors. Id. at 19. Goodling testified that Father took no responsibility

for his actions and blamed the children’s negative feelings toward him on

their deceased Mother being manipulative and Father’s adult children. When

the Children were initially placed with the B’s, a majority of the Children

needed extensive dental work, two of the Children required medical testing

beyond     routine    physical    examinations,   N.E.   needed   medication   and

treatment for his Lyme Disease and arthritis, all Children were behind

educationally, several Children had mental health issues, and three of the

Children needed to be tested for learning disabilities. Id. at 18.

       At the termination hearing, CYS admitted a psychological evaluation of

Father conducted by Howard S. Rosen, PhD., a clinical psychologist. 6          Dr.

Rosen diagnosed Father with antisocial personality disorder, recommending

individual therapy with a focus on problem solving skills and anger

management. Specifically, Dr. Rosen found that Father “lacks empathy and

tends to be callous, cynical, and contemptuous of the feelings, rights and

sufferings of other.      He has an inflated and arrogant self-appraisal [and]

____________________________________________


6
 Dr. Rosen also testified at the June 13, 2013 permanency review hearing
with regard to his psychological evaluation of Father.



                                           -8-
J-S41016-15



tends to be irresponsible and exploitative.”       Psychological Evaluation,

4/11/13, at 6.   Dr. Rosen also noted that the recommended therapy has

poor efficacy and that at least a year of therapy will be necessary to notice

any change in Father’s behaviors. Father’s progress with his recommended

therapy “stagnated,” N.T. Permanency Review Hearing, 9/16/2013, at 10,

and he stopped receiving outpatient mental health services in November

2013 after more intensive services were recommended.          Father did not

agree with the recommendation and, as a result, did not seek intensive

group therapy.    Father did, however, begin outpatient therapy again in

February 2014 and was still attending on a weekly basis at the time of the

termination hearing.

      Candra Chang, a family therapist who provided reunification services

to Father, testified that she made no progress with Father as he denied any

need for her services, demeaned the therapy team, and continued to place

blame for Children’s issues on his deceased wife and CYS.       See Pressley

Ridge Closing Summary, 1/6/2014, at 283-85; see also N.T. Permanency

Review Hearing, 1/9/2014, at 56-57.        Larry Steward, a family services

worker, testified that Father “repeatedly insulted and ridiculed . . .

providers, had difficulty remaining focused on his goal plan . . . and has not

been engaged in the change process.” Keystone & Family Services Family

Preservation/Reunification Services Goal Development Plan/Service Support

Plan, April-May 2014, at 291.    Steward also noted that Father has severe

mental health issues that impede his ability to “have appropriate dialogue to

                                    -9-
J-S41016-15



make a real plan for the safety of his children coming back into his care.”

N.T. Permanency Review Hearing, 6/3/2014, at 45.            Additionally, CYS

permanency caseworker, Eric Walters, testified that when he attempted to

review the family service and Children’s permanency plans with Father,

Father went off topic and said that his rights had been violated because he

did not have a part in developing the service plan. Id. at 70-71. Father,

who “[did] not take ownership of his behavior” id. at 72, failed to make any

progress with Walters.

      All in all, Father has refused to take responsibility for how his actions

and emotionally abusive behavior have negatively impacted Children.         He

has not demonstrated that he is capable of properly parenting Children. F.E.

testified at the termination hearing that she hates Father. N.T. Termination

Hearing, 1/27/2015, at 10. After being in the B’s home for six months,

Children still remained fearful of Father. Id. at 26.

      In a proceeding to terminate parental rights involuntarily, the
      burden of proof is on the party seeking termination to establish
      by clear and convincing evidence the existence of grounds for
      doing so. The standard of clear and convincing evidence is
      defined as testimony that is so "clear, direct, weighty and
      convincing as to enable the trier of fact to come to a clear
      conviction, without hesitance, of the truth of the precise facts in
      issue." It is well established that a court must examine the
      individual circumstances of each and every case and consider all
      explanations offered by the parent to determine if the evidence
      in light of the totality of the circumstances clearly warrants
      termination.

In re adoption of S.M., 816 A.2d 1117, 1122 (Pa. Super. 2003) (citation

omitted). See also In C.P., 901 A.2d 516, 520 (Pa. Super. 2006) (party


                                     - 10 -
J-S41016-15



seeking termination of parental rights bears burden of proving by clear and

convincing evidence that at least one of eight grounds for termination under

23 Pa.C.S. § 2511(a) exists and that termination promotes emotional needs

and welfare of child set forth in 23 Pa.C.S. § 2511(b)).

        Here, we find that the trial court properly terminated Father’s parental

rights pursuant to section 2511(a)(2). Although Father may have agreed to

complete several of CYS’s service objectives and regularly attended

scheduled visitations with Children, his combative and hostile attitude with

regard to the services offered him and consistent deflection of any blame for

Children’s emotional, social and educational issues support CYS’s conclusions

that:   Father failed to positively progress toward the goal of reunification;

Father’s abusive actions toward Children continue to exist; and, most

critically, Father is incapable of parenting Children.      See 23 Pa.C.S. §

2511(a) (2) (termination appropriate where “repeated and continued

incapacity, abuse, neglect or refusal of the parent has caused the child to be

without essential parental care, control or subsistence necessary for his

physical or mental well-being and the conditions and causes of the

incapacity, abuse, neglect or refusal cannot or will not be remedied by the

parent.”).7


____________________________________________


7
  We can affirm the trial court’s decision regarding the termination of
parental rights with regard to any singular subsection of section 2511(a). In
re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).



                                          - 11 -
J-S41016-15



      Father next contends that the trial court erred in concluding that

terminating his parental rights is in the best interest of the Children,

pursuant to section 2511(b) of the Adoption Act. Again, we disagree.

      [I]f the grounds for termination under subsection (a) are met, a
      court "shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child." 23
      Pa.C.S. § 2511(b). The emotional needs and welfare of the child
      have been properly interpreted to include "[i]ntangibles such as
      love, comfort, security, and stability." In re K.M., 53 A.3d 781,
      791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa.
      1993)], this Court held that the determination of the child's
      "needs and welfare" requires consideration of the emotional
      bonds between the parent and child. The "utmost attention"
      should be paid to discerning the effect on the child of
      permanently severing the parental bond. In re K.M., 53 A.3d at
      791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      Father provides no legal argument to support his claim that the trial

court erroneously concluded that termination was proper under section

2511(b). His sole argument consists of the following four sentences:

      As was stated in the proceedings, the children continued to
      struggle while at the B[‘s] household. The caseworkers had to
      hold meetings with all the children because they continued to
      have educational concerns. The trial court overlooks the fact the
      Agency assisted the [] B[‘s] in caring for the children in an effort
      to assist the children in their education. If Father had the same
      level of commitment by the Agency with the children in his
      household, the children would be where they are today.

Appellant’s Brief, at 46-47.

      A section 2511(b) analysis consists of a determination as to whether

termination will serve the needs and welfare of the child, giving primary



                                     - 12 -
J-S41016-15



consideration to the emotional bonds between the parent and child. In re

K.K.R. S., 958 A.2d 529, 533 (Pa. Super. 2008). Father’s argument centers

around the services provided to the B’s; he makes no mention of any bond

he has with Children or what effect severing that bond would have on

Children.

      Despite Father’s misplaced argument, the record clearly demonstrates

that severing any bonds, were they even to exist, would be in the Children’s

best interests.   As the trial court notes, “the children were so emotionally

abused by Father that they would run to the second floor of the home to

escape him when he would lose his temper and [] the children would avoid

being around him.” Trial Court Opinion, at 35. Moreover, the court stated

that “the children had no conception of three meals a day [when they lived

with Father]. [In fact,] one of the children told [Mrs. B] that they liked living

[with her] because she feeds them.” Id. at 36. See In re C.M.S., 884 A.2d

1284, 1287 (Pa. Super. 2005) (intangibles such as love, comfort, security,

and stability are involved in section 2511(b) needs and welfare of child

inquiry).   Here, we believe that termination of Father’s rights will not

negatively affect Children. Since being placed into foster care, Children are

up-to-date on their medical and dental appointments, are making strides in

their education, are emotionally bonding to their foster parents, and their

essential needs are being met.




                                     - 13 -
J-S41016-15



     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/8/2015




                          - 14 -